—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered February 9, 1996, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree.
Defendant pleaded guilty to the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree and was .sentenced in accordance with the plea agreement to a prison term of 1 to 3 years. Defendant contends that the sentence is harsh and excessive and should be reduced in the interest of justice given the nonviolent nature of the instant crimes and his admitted alcoholism. We disagree. In view of defendant’s extensive criminal history, which includes numerous alcohol-related driving offenses, and the fact that the sentence was in accordance with the negotiated plea agreement, we find no reason to disturb the sentence imposed (see, People v Hamm, 249 AD2d 623; People v Empey, 242 AD2d 839, lv denied 91 NY2d 834).
Mikoll, J. P., Mercure, Crew III, White and Graffeo, JJ., concur. Ordered that the judgment is affirmed.